AEA Valuebuilder Variable Annuity NEA Valuebuilder Variable Annuity NEA Valuebuilder Retirement Income DirectorVariableAnnuity Security Benefit Advisor Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated March 3, 2010 To Prospectus Dated May 1, 2009 Effective February1, 2010, the name of the Rydex|SGI Equity subaccount and the Rydex|SGI Select25 subaccount are being changed to the Rydex|SGI Large Cap Core subaccount and the Rydex|SGI Large Cap Concentrated Growth subaccount, respectively. All references to the Rydex|SGI Equity subaccount and the Rydex|SGI Select25 subaccount in the Prospectus datedMay1, 2009, are hereby changed to reflect the new subaccount names effective on February1, 2010. Please Retain This Supplement For Future Reference
